DETAILED ACTION
	This is the first action in response to application 17/101,887 filed November 23, 2020, with priority to Korean Patent Application No. 10-2020-0091002 filed July 24, 2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The examiner’s interpretations of certain claim limitations are presented below: 
An “infected zone” as used in claims 3 and 4 is understood to be referring to the area or size of the “infected area” 
“includes” as used in the limitation “performing the UV sterilization or the disinfectant application further includes performing the UV sterilization” in claim 4 has been interpreted as an open limitation that requires that UV sterilization occurs but does not preclude disinfectant also being applied
“Compensating for a range of ultraviolet (UV) sterilization and disinfection application” is understood to refer to adjusting the area over which the ultraviolet light or disinfectant is applied or otherwise adjusting the operation of the drone in order to minimize the exposure of the passenger to the UV light or disinfectant




Claim Objections
Claim 1 is objected to because of the following informality: “performing intensive sterilization” on line 9 of the claim should read “performing an intensive sterilization”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2021/0299311 A1, effectively filed March 26, 2020 due to priority to provisional application 63/100,701 which discloses the same subject matter) in further view of Olsen et al. (US 2019/0117812 A1).
Regarding claim 1, Yu teaches a method of sterilizing using a drone (Unmanned Aerial Vehicle Drone method comprising irradiating an infected area with UV light, claim 15, lines 1-11), the method comprising:
receiving information on whether a passenger is boarding or the passenger has initiated a sterilization request (the camera 20 detects an occupant, paragraph 82, lines 12-15); and 
when the passenger is not present in a vehicle interior or the sterilization request is received from the passenger, performing, with a drone, a set of instructions to implement a sterilization logic (after the occupant leaves the room, the system 600 starts irradiating the vacant room from floor to ceiling, paragraph 82, lines 17-18; irradiating room from floor to ceiling is understood to be part of a sterilization logic), wherein the sterilization logic includes: 
allowing the drone to fly and performing intensive sterilization in the infected area (controlling UV beam sweeps clockwise and counterclockwise in-conjunction with ascent and descent motions of the drone irradiating the infected area on air and on surfaces, claim 15, lines 8-11; also see paragraph 59).
Yu does not explicitly teach that the method be used for sterilization a vehicle interior, with the method instead being mostly directed toward the sterilization of rooms (paragraph 11). However, in view of the instant application broadly defining a vehicle (vehicle includes SUVS, busses, trucks, watercraft, and aircraft, paragraph 24), all or most of which can be understood to comprise [a] “room(s)” within their interior, it would be obvious to adapt the method of Yu for the interior of a vehicle because the method of Yu comprises the use of 360 degree obstacle avoidance devices (paragraph 56, lines 5-8) which would allow the method to be carried out even in the interior of a vehicle that may have many obstacles, such as passenger seats. 
Although Yu teaches a drone camera for object detection (drone camera 20 performs live object detection, paragraph 64, lines 4-6), it is not clear if the drone camera is responsible for determining an infected area using a sensor part as part of a sterilization logic.  
However, in the analogous art of disinfection systems, Olsen teaches an activity-based targeted disinfection system (title) in which sensors (104) collect activity data within a room (paragraph 23) which a computing device uses to generate a contamination map of the room (Figures 1, 3, 5-6, paragraph 25) and the contamination map is provided to an automated cleaning system (such as a drone, paragraph 35, lines 6-9) which cleans the room according to the contamination map (paragraph 35). These teachings of Olsen clearly constitute a sterilization logic comprising determining an infected area using a sensor part.
Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Yu such that the drone of Yu uses the activity sensors of Olsen to determine an infected area and then sterilizes only the determined infected area because Olsen recognized such a use of sensors allows for a more targeted cleaning method that reduces the time required for disinfection while still providing effective disinfection (greater reduction in pathogens, reduced time for disinfection, paragraph 21) as opposed to conventional disinfection methods (cleaning staff do not witness prior activity in the room and tend to clean most if not all parts of the room, paragraph 2, lines 10-13).

	Regarding claim 2, Yu in further view of Olsen teach the method of claim 1 (discussed above). Yu teaches performing an intensive sterilization which includes performing ultraviolet sterilization (projecting ultraviolet beam onto disease infected target and striking harmful bacteria and causing destruction of their DNA, claim 15, lines 1-11) and disinfectant application (blasting heavily disease infected area with ozone, claim 16, lines -12). Yu does not teach that the performance of the intensive sterilization is dependent upon whether or not a pollution degree of the infected area is greater than or equal to a first reference value.  
	However, Olsen teaches that a computing device uses activity data from sensors to construct a contamination map that instructs a drone on which areas to disinfect (see rejection of claim 1), wherein an area of the room must exceed an activity threshold before being marked as a “hot spot”  (hot spots 102 indicate areas that should be cleaned, Figure 1, paragraph 25, lines 6-8) in need of disinfection (for example, there may be a minimum number of contacts between a person and a surface before it is considered a hot spot, paragraph 25) on the decontamination map (paragraph 25). The activity thresholds of Olsen are recognized as reference values for a pollution degree of an infected area which, when exceeded, are followed by an intensive sterilization.
	Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the method of Yu (as modified by Olsen with respect to claim 1) such that, in determining the infected area, the sensors and computer of Olsen track if an area exceeds an activity threshold and initiate the drone of Yu to perform the intensive sterilization of Yu in the areas that do exceed the threshold. Such a modification would ensure more efficient modification since resources would not be expended sterilizing areas that do not exceed the threshold, which are unlikely to be heavily infected; this further contributes to the benefits of reduced disinfecting time discussed regarding claim 1 (greater reduction in pathogens, reduced time for disinfection, paragraph 21).  

Regarding claim 6, Yu in further view of Olsen teaches the method of claim 1 (discussed above). As discussed with regards to claim 1, the modified invention of Yu determines the infected area using the sensors of Olsen, which are recognized as terrain sensors because they track the movement of a user (activity tracked by the sensors 104 may include a person touching surfaces or objects, moving objects, sneezes/coughs, and the spread of liquids, paragraph 23, lines 9-12). Within the method of use for the sensors of Olsen, activity data from the sensors is used to generate hotspots that correspond with infected areas that need to be disinfected (contamination map contains hot spots 102 that indicate areas that should be cleaned, Figure 1, paragraph 25, lines 6-8), said hotspots determined based off of activity in an area exceeding an activity threshold (in some embodiments, there may be a threshold of activity for an area of the room 100 before it is considered a hot spot, paragraph 25, lines 12-14) such as how many times a user touches a surface (there may be a minimum time or number of contacts between a person and a surface before it is considered a hot spot, paragraph 25, lines 14-18). The computing device which generates a contamination map marking the hot spots is understood to operate as a controller which stores the thresholds (paragraph 25). From these teachings, it is evident that within the method of Olsen, determining the infected area using a sensor part comprises determining a movement of a user by a terrain sensor and determining an area in which the movement of the user is greater than or equal to a reference movement stored in a controller. Therefore, the modified invention of Yu (with respect to claim 1) which uses the sensors of Olsen following the method of Olsen meets those claim limitations.
	Olsen does not teach that the terrain sensor is part of a drone. However, it would be prima facie obvious to further modify the invention of Yu (as previously modified by Olsen with respect to claim 1) such that the sensors of Olsen were made integral to the drone of Yu (instead of fixed into a surface of a room as depicted in Figure 3 of Olsen) because the method would function equivalently in either configuration with the expected benefit of allowing the sensors to reach more surfaces since they would be attached to a moving drone. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), as cited in MPEP 2144.04.

Regarding claim 8, Yu in further view of Olsen teaches the method of claim 1 (discussed above). Yu teaches that 360-degree obstacle avoidance sensors and a positioning unit (GPS) on the drone autonomously direct the drone to avoid obstacles while in flight (paragraph 6, lines 6-9), which comprises receiving real-time terrain information according to a flight of the drone and setting a flight path. Yu does not teach that the terrain of the space in which the drone operates is stored. 
However, Olsen teaches that the activity data used to generate the contamination map may include the location of a person’s contact with a surface, movement of objects within a room, or changes in properties of a room (paragraph 4), from which it can be inferred that the sensors (which may include a depth sensing camera, laser scanner, three-dimensional motion sensor, ultraviolet sensor, thermal imager, and time-of-flight sensor, paragraph 20, lines 4-8) of Olsen function as terrain sensors which learn a terrain of a space. The terrain data is received and stored by a computing device (computing device 502 configured to receive data from the sensors 104 and generate a containment map from the data and update the map as new data is received, paragraph 33, lines 3-8).  
Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Yu (as modified by Olsen with respect to claim 1) such that the sensors and computing device of Olsen are incorporated into the drone of Yu with the sensors of Olsen functioning as terrain sensors that store information about the terrain of the vehicle on the computing device of Olsen because Olsen recognized that such sensors and computing device could allow for a contamination map to be generated and output to a display device so that a user can track the progress of the drone as it sterilizes an area (the computing device may be configured to transmit the contamination map to output device 302, paragraph 33, lines 12-14). 

Regarding claim 9, Yu in further view of Olsen teaches the method of claim 8 (discussed above). Yu further teaches compensating for a range of ultraviolet sterilization and disinfectant application when the passenger is present (UV projectors 144 partitioned in array configuration and communicate with drone camera 20 such that a specific array is switched off when human presence is detected, Figure 6, paragraph 64; rear-end oxygen recovery module 84 converts residual ozone to oxygen [thus avoiding excess ozone harming humans], paragraph 77, lines 8-11).

	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2021/0299311 A1) in further view of Olsen et al. (US 2019/0117812 A1), as applied to claim 2 above, and further in view of Kozloski et al. (US 2016/0304201 A1).
	Regarding claim 3, Yu in further view of Olsen teaches the method of claim 2 (discussed above). Although Yu and Olsen generally teach disinfecting an area with a disinfectant after a contamination threshold has been exceeded (see rejection of claim 2), neither Yu nor Olsen teach comparing the area of the infected region to an area threshold when determining if disinfect should be applied to the region.
	However, in the analogous art of drone-based microbial analysis and disinfection systems (abstract), Kozloski teaches a system that detects a microbial outbreak when a contaminated area exceeds a certain size (a microbial outbreak may be detected when a number of positively tested contaminated areas exceeds a threshold value, paragraph 26, lines 8-11. Threshold value understood to be set by controller of drone control facility 108, paragraph 16, lines 8-12) and that disinfection drones are sent to the contaminated area (decontamination includes dispatching one or more decontamination drones to the positively contaminated area, paragraph 30, lines 8-12) to disinfect the area by spraying a disinfectant (the decontamination drones disinfect the contaminated area by spraying disinfectant and/or exposing the contaminated area to ultraviolet light, paragraph 30, lines 12-18). To clarify, it is noted that within the system of Kozloski, detection of a microbial outbreak may not immediately lead to disinfection of the area but instead lead to increased sampling of the area (when an outbreak is detected, the frequency at which microbial sampling are performed is increased, paragraph 26, lines 12-17); in turn, this would lead to increased disinfection of the area since each positive sample result would result in a request for disinfection of the region (drone system microcontroller 124 can output a [decontamination] service request in response to receiving a signal indicating the area tested positive for microbes, paragraph 30, lines 1-12).
	Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Yu (as modified by Olsen with respect to claim 2) such that the drone assesses the size of the infected area and sprays disinfectant on the area when the size of the area exceeds a threshold set by a controller, as taught by Kozloski, because the method steps of Kozloski allow for more efficient containment of the spread of microbes (decontamination drones 102 can be commanded to swarm an area that tests positive for one or more microbes with the intention to more efficiently contain the spread of microbes, paragraph 30, lines 18-21). It is further noted that Yu recognized that efficient UV sterilization generally requires an intense and narrow beam of light (paragraph 58 describes how the inverse-square-law causes omnidirectional UV lights to attenuate rapidly at longer distances, requiring longer disinfection times; paragraph 59 discusses benefit of small footprint focused light to achieve rapid sterilization) such that application of a chemical disinfectant may be preferable for disinfecting larger areas that exceed a size threshold or have an irregular shape (ozone disinfects inconspicuous spots which are infected with viruses,  paragraph 9, lines 3-6). 

	Regarding claim 4, Yu in further view of Olsen and Kozloski teaches the method of claim 3 (discussed above). Within the invention of Yu, modified by Olsen and Kozloski with respect to claim 3, it is understood that as long as the pollution threshold of claim 2 is met, the step of performing the UV sterilization or the disinfectant application will occur, and that step has been interpreted as including  both ultraviolet sterilization and disinfectant application in view of the teachings of Yu (projecting ultraviolet beam onto disease infected target and striking harmful bacteria and causing destruction of their DNA, claim 15, lines 1-11; blasting heavily disease infected area with ozone, claim 16, lines -12). Therefore, when the area threshold of Kozloski is not met, the modified invention of claim 3 would still perform ultraviolet sterilization. It is further noted that ultraviolet sterilization may be better suited for smaller infection regions because efficient ultraviolet generally requires a narrow and focused beam (see paragraphs 58 and 59 of Yu). 
	
Claim 5 is rejected under 35 U.S.C. as being unpatentable over Yu (US 2021/0299311 A1) in further view of Olsen et al. (US 2019/0117812 A1), as applied to claim 1 above, and further in view of Kundu et al. (US 2018/0186212 A1).
	Regarding claim 5, Yu in further view of Olsen teaches the method of claim 1 (discussed above). Yu teaches driving a propeller of the drone and performing air purification by a purification unit (LED UV-C light module 80 disinfects air pulled in from propellers, Figure 8, paragraph 67). Neither Yu nor Olsen teach measuring air quality and comparing to a reference value before performing the air purification. 
	However, in the analogous art of air purifying methods, Kundu et al. teaches an air quality amelioration method wherein an amelioration action is performed in response to detection of an air quality value less than a predetermined value (abstract; Figure 1, paragraph 21). Examples of amelioration actions include turning on a fan or deploying ultraviolet sterilization (paragraph 21).
	Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Yu (as modified by Olsen with respect to claim 1), such that the air purification unit of Yu is activated after an air quality value has been detected below a threshold, as taught by Kundu, because Kundu recognized that automated air purification actions reduces risks to vehicular passengers when a driver must perform them manually (paragraph 16, lines 4-9). 

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2021/0299311 A1) in further view of Olsen et al. (US 2019/0117812 A1), as applied to claim 6 above, and further view of Baarman (US 2022/0088250 A1, with PCT application filed December 23, 2019). 
Regarding claim 7, Yu in further view of Olsen teaches the method of claim 6 (disused above). The invention of Yu, as modified by Olsen with regards to claim 6, determines an area as the infected area when the determined area where the movement of the user is equal to or greater than the reference movement (see rejection of claim 6). Claim 7 is understood to require that the determination process of claim 6 be initiated when a user activates a switch within the vehicle and that the interaction of the user with the switch comprises a movement of the user that is accounted for when determining the infected area. Within the modified invention of Yu, the sensors of Olsen are understood to track the activity of a user interacting with any object (activity tracked by the sensors 104 may include a person touching surfaces or objects, paragraph 23, lines 9-12)), including interaction with a switch, and that interaction with a switch would be used to determine if the area in which the switch is located is a hot spot (i.e., part of the infected area, see rejection of claim 6). Nonetheless, neither Yu nor Olsen clearly teach that a switch of a vehicle initiates the process of determining the disinfected area. 
	However, in the analogous art of transportation disinfection, Baarman teaches a switch within the seat of a vehicle which operates as an occupancy detector and controls whether or not a disinfection procedure is carried out (the under the seat and under the dash disinfection system 100 may be coupled to an occupancy detector, such as a seat switch to use as a basis for determining to conduct a disinfection procedure when the user is out of the vehicle, Figure 6, paragraph 84, lines 1-5). The seat switch of Baarman is recognized as part of a vehicle controller which receives a switch input of the user. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the method of Yu (as modified by Olsen with respect to claim 6) such that the seat switch of Baarman is used to receive a user input and that the interaction of the user with the switch is considered when determining the infected area of the vehicle because Baarman recognized that a seat switch can function as an occupancy detector such that disinfection is paused until the user leaves the vehicle (in one embodiment, a decontamination procedure may be conducted when the control system 122 determines that the car is parked and the passenger have left the cabin, paragraph 84, lines 6-10).

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2021/0299311 A1) in further view of Olsen et al. (US 2019/0117812 A1), as applied to claim 1 above, and further in view of NG (US 2018/0043782 A1). 
Regarding claim 10, Yu in further view of Olsen teaches the method of claim 1 (discussed above). Neither Yu nor Olsen teach directing the drone to be docked in a vehicle in a standby mode. 
	However, in the analogous art of aerial vehicle charging systems, NG teaches a docking platform (31) which provides a spot for a mobile vehicle such as a UAV (unmanned aerial vehicle, i.e. a drone) to dock, park, or land (Figures 2-3, paragraph 25, lines 1-6). 
	Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the method of Yu (as modified by Olsen with respect to claim 1) such that after the intense sterilization of Yu is carried out, the drone is docked at the docking station of NG which is installed within the vehicle being sterilized. Such a modification would be advantageous because docking the drone at the station of NG has the benefit of charging the drone so it can be ready for future use (when the mobile vehicle 1 is parked on the docking platform 31, the electricity transmission interface 321 charges the battery module 12 through the electricity reception interface 13, Figures 2-3, paragraph 25, lines 9-12). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baarman, WO 2020/146138 A1, is the international publication of the PCT application filed December 23, 2019 which discloses the same subject matter and lends prior benefit to the previously cited reference Baarman, US 2022/0088250 A1. 
Yu, 63/100,701, is the specification and drawings from the provisional patent application filed March 26,2020, from which primary reference Yu, US 2021/0299311 A1, claims priority. All subject matter of US 2021/0299311 A1 has support in provisional application 63/100,701.  Of particular note are the method steps of activating an ultraviolet module on a drone to disinfect a contaminated room and activating a disinfectant applicator (ozone generator) of a drone which are disclosed in Figure 19 of the provisional application (last page of document).
Viel, US 2018/0118337 A1, discloses a cleaning drone that can disinfect surfaces with UV light (paragraph 35) and a distance sensor that functions as a terrain sensor to make live adjustments of the drone’s trajectory (paragraph 28).
Bae, US 2022/0017220 A1, with priority to PCT filed December 12, 2019, discloses a cleaning drone and device control method.
Bonutti et al., US 2015/0209457 A1, Discloses disinfection methods, including the use of a drone emitting disinfecting UVC light with motion sensors that could compensate for the presence of humans (paragraph 97).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY C PILSBURY whose telephone number is (571)272-8054. The examiner can normally be reached M-Th 7:30a-5:00p; F 8:30a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY C PILSBURY/Examiner, Art Unit 1799                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797